FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PHILLIP R. CORVELLO,                       No. 11-16234
                Plaintiff-Appellant,
                                              D.C. No.
                  v.                       3:10-cv-05072-
                                                JSW
WELLS FARGO BANK, NA, DBA
America’s Servicing Company,
DBA Wells Fargo Home Mortgage,
Inc.,
               Defendant-Appellee.



KAREN LUCIA; JEFFREY LUCIA, on             No. 11-16242
behalf of themselves and all others
similarly situated,                           D.C. No.
                 Plaintiffs-Appellants,    3:10-cv-04749-
                                                JSW
                  v.

WELLS FARGO BANK, NA, AKA                     ORDER
Wells Fargo Home Mortgage, Inc.,
              Defendant-Appellee.


                Filed September 23, 2013

      Before: Mary M. Schroeder, John T. Noonan,
         and Mary H. Murguia, Circuit Judges.
2           CORVELLO V. WELLS FARGO BANK

                        ORDER

    The Opinion filed on August 8, 2013, is amended as
follows:

    Judge Noonan’s concurrence is hereby withdrawn.

    The petition for limited panel rehearing is GRANTED.